DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-24 are allowable. The restriction requirement between Groups 1, 2 and 3, as set forth in the response to the Office Action of 9/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/10/2020 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
The drawings filed on 10/7/2019 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 10/7/2019 are acceptable.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “wherein a first auxiliary region is defined by the first direction, a fourth direction perpendicular to the first direction, and the third direction, one side of the first auxiliary region overlaps the common boundary, two vertices of the first auxiliary region overlap the first signal line and the other vertex of the first auxiliary region overlaps the nth signal line, the signal line comprises a first auxiliary electrode provided between the first and nth signal lines and the common boundary in the first auxiliary region, the first auxiliary electrode is connected to at least one of the first signal line to the nth signal line, a vertical projection area of the signal line in the first auxiliary region is A1, an area of the first auxiliary region is B1, and 60%<A1/B1<100%” in combination with the remaining claimed features.
Regarding claim 14, the prior art does not disclose “ wherein line widths of the first signal line to the nth signal line are CI to Cn, respectively, spacing between an ath signal line and an (a+1 )th signal line is Xa, and a is an integer of 1 to (n-1), and a turning line, connected to the signal line, the turning line comprising a first turning line to an mth turning line substantially extending along a second direction, m being a positive integer and m being greater than or equal to 2, wherein line widths of the first turning line to the mth turning line are D1 to Dm,, respectively, spacing between a bth turning line and a (b+1)th turning line is Zb, and b is an integer of 1 to (m-1)” in combination with the remaining claimed features
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899